DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 18 February 2021.
Claims 9 and 11-17 are still pending; Claim 10 has been cancelled; Claims 1-8 are withdrawn; Claim 9 has been amended; Claims 18-20 have been added as new.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Claims 1-8 are CANCELLED;
Claim 16, line 3, “a drying” has been deleted and replaced with – the drying --.



Allowable Subject Matter
Claims 9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: it appears that the applicant’s unique use of rack support structures coupled to the bottom of a tonneau cover for a truck, wherein the rack supports support a drying rack, is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON S DANIELS/Primary Examiner, Art Unit 3612